Citation Nr: 0215813	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date for a 10 percent 
evaluation for patellofemoral syndrome of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The veteran served on active duty from January 1992 to May 
1993.  


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  

By letter received in January 2001, the veteran indicated 
that he no longer desired a hearing.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2001).  


FINDINGS OF FACT

1.  The RO assigned a 10 percent evaluation for 
patellofemoral syndrome of the right knee in a June 1994 
rating decision.  

2.  The RO reduced the rating to a noncompensable evaluation 
for patellofemoral syndrome in an unappealed August 1995 
rating decision.  

3.  Private medical evidence was received on April 20, 1999.  
This evidence shows that it was factually ascertainable that 
an increase occurred in 1995 and 1996.  

4.  The record does not show that the veteran filed a claim 
or an informal claim for an increased rating for right knee 
patellofemoral syndrome prior to April 20, 1999.  

5.  The effective date of service connection for 
patellofemoral syndrome of the right knee is controlled by 
the date of receipt of claim for an increased rating for 
patellofemoral syndrome of the right knee, April 20, 1999.  


CONCLUSION OF LAW

The effective date for an award of 10 percent for 
patellofemoral syndrome of the right knee is the date of the 
receipt of claim, April 20, 1999.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

On VA examination in October 1993, the veteran complained of 
bilateral knee pain.  He estimated that he could walk about 
two blocks before the onset of pain.  He reported some mild 
swelling of the knee, with pain in the extremes of flexion.  
On examination, the knees were nonswollen and there were no 
effusions.  He had normal range of motion in both knees.  His 
cruciate ligaments were stable, bilaterally.  There was a 
very mild laxity of the collateral ligaments, bilaterally.  
The assessment was bilateral knee pain.  

By rating decision dated in June 1994, the RO granted service 
connection for patellofemoral syndrome of the right knee.  A 
10 percent disability evaluation was assigned.  

On VA examination in March 1995, the veteran reported that 
his right knee bothered him occasionally.  On examination, 
his gait was perfectly normal.  He was able to bend forward 
and touch his toes.  With his legs held extended, deep knee 
bending was accomplished through a full range of motion.  
Active and passive motion of either knee was normal.  There 
was no swelling of either knee, by measurement.  The report 
of examination indicates that there was no unusual laxity of 
either knee joint, either in the lateral axis or the 
anterior/posterior axis.  No crepitus was detected.  X-ray 
examination of the knees was normal.  The examiner stated 
that there was little, if any, disability referable to the 
right knee.  

The RO proposed a reduction in the disability evaluation in a 
June 1995 rating decision, and implemented the reduction by 
rating decision dated in August 1995 effective November 1, 
1995.  The rating decision notes that there had been 
improvement in the veteran's right knee disability.  The 
veteran did not appeal.  

In association with his claim for an increased evaluation for 
right knee patellofemoral syndrome, received on April 20, 
1999, the veteran submitted treatment records from his 
private physician, I. R., M.D, dated from 1995 to 1996.  In 
November 1995, the veteran complained of increasing pain in 
the right knee.  Physical examination revealed pain on 
palpation around the medial joint line and at the 
patellofemoral area with motion and patella pressure.  
Physical findings and symptoms were noted to be indicative of 
synovitis and chronic resolving strain.  
In February 1996, no significant improvement was noted.  The 
veteran stated that he felt that his right knee had become 
worse.  He underwent arthroscopy of the right knee and a 
rather large snapping synovial plica was excised.  In March 
1996, some improvement in terms of motion and strength was 
noted. 

On VA examination in July 1999, the impression was 
patellofemoral syndrome of the right knee.  X-ray examination 
was normal.  

By rating decision dated in October 1999, the RO increased 
the evaluation for patellofemoral syndrome of the right knee 
to 10 percent from April 20, 1999.  

Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2001).  Except as otherwise provided, the 
effective date of a claim for increase in compensation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest it is 
ascertainable that an increase in disability occurred, if 
application is received within one year from such date.  

The implementing regulations clarify this to mean that the 
effective date of an evaluation and an award of compensation 
based on (a) an award of disability compensation will be date 
of receipt of claim or date entitlement arose, whichever is 
later, and (b) an award of increased disability compensation 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability occurred, if the 
claim is received within one year from such date; otherwise, 
the effective date is the date of receipt of claim.  38 
U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 3.400(o)(1) and 
(2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the October 1999 rating decision of the reasons and bases for 
the decision.  He was further notified of this information in 
the November 2000 statement of the case.  The Board concludes 
that the discussions in the October 1999 and statement of the 
case, which were both sent to the veteran, informed him of 
the information and evidence needed to substantiate the 
claim.  In addition, by letter dated in September 2001, he 
was advised of the procedures by which to submit additional 
evidence.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  
 
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that the veteran 
was afforded an opportunity to present evidence and argument 
in support of his claim.  In this case, the Board finds that 
VA has done everything reasonably possible to assist the 
veteran.  

The Board notes that the veteran, in essence, is attempting 
to challenge the finality of the August 1995 rating decision.  
That decision was final and VCAA does not apply to that 
decision.  Specifically, in July 1999 the RO requested 
evidence to support his claim.  The veteran failed to provide 
the additional evidence.  The duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Further adjudication under the VCAA would not serve to change 
the outcome.  Therefore, the Board believes that this Board 
decision is not prejudicial to the veteran inasmuch as the 
essential reasoning behind the RO's 1999 decision is the same 
basis upon which this decision is denied on the merits.  In 
summary, the veteran did not appeal the August 1995 decision 
and neither a claim nor an informal claim or evidence of 
increase in pathology was received within one year of the 
date of the claim for increase.  38 U.S.C.A. § 5110.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

Service connection and a 10 percent evaluation were granted 
for right knee patellofemoral syndrome in June 1994.  At that 
time the evidence demonstrated that the veteran had right 
knee pain. The March 1995 VA examination disclosed that he 
had full range of motion of the right knee, was able to bend 
forward and touch his toes, and had no unusual laxity of the 
knee joint.  The examiner stated that there was little, if 
any, disability.  Based upon these findings, the RO's 
decision to reduce the disability evaluation to non-
compensable based on improvement was fully supported.  
38 C.F.R. §§ 3.105, 3.344.  Furthermore, in view of the 
findings of the March 1995 VA examination, a decision to 
reduce would not be clear and unmistakable error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  The RO, by letter dated 
August 22, 1995, notified the veteran of the decision to 
reduce and he did not appeal.  That decision became final.  
Brown v. Brown, 5 Vet. App. 413 (1993)

Since that determination, the veteran filed for an increase 
in April 1999.  An examination was scheduled in July 1999 and 
as a result of that examination, the RO assigned a 10 percent 
disability evaluation, from April 20, 1999.  The veteran and 
his representative have challenged the effective date 
assigned.  In so doing, they have asserted error or 
impropriety in association with the reduction.  As noted 
above, merely to dispute how the facts were weighed does not 
amount to clear and unmistakable error.  Similarly, an attack 
on the propriety of the reduction is not a valid claim in as 
much as the prior decision was final and the VA examination 
showed improvement, thus warranting reduction.  

The Board notes that the veteran submitted private medical 
evidence which post dates the August 1995 rating decision.  
However, this evidence, although considered by the Board and 
the RO, is not dated within one year of his April 20, 1999 
claim for an increase.  Rather, the 1995 and 1996 evidence 
was received on April 20, 1999.  Thus, the documents do not 
establish a claim or an informal claim for an increase prior 
to receipt of the 21-4138 in April 1999.  

In summary, the August 1995 rating decision was not appealed 
and it became final.  The general rule is that the effective 
date for an award of increased disability compensation will 
the earliest date as of which it is factually ascertainable 
that an increase in disability occurred, if the claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim.  In this 
case, the veteran argues that there has been no change in his 
right knee disorder since service connection was established.  
However, he did not appeal the August 1995 rating decision 
and we cannot revisit that determination.  Hazen v. Gober, 10 
Vet. App. 511, 518 (1997).  He filed a claim for an increase 
in April 1999 and in association with the claim, submitted 
evidence showing an increase in disability in 1995 and 1996.  
This evidence, although created in 1995 and 1996, was 
received on April 20, 1999.  Thus, the evidence does not 
provide for an earlier effective date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.157(b)(2).  Therefore, the effective 
date is controlled by the date of receipt of his claim.  To 
the extent that the veteran asserts that April 9, 1999 should 
be the effective date based on the date handwritten on the 
Form 21-4138, the Board does not accept that date as the 
proper effective date.  Rather, the Board finds that the date 
of the receipt of the claim, April 20, 1999, in combination 
with the VA examination report confirming the claimed 
increase in disability is the proper effective date.  
38 U.S.C.A. § 5110.  The preponderance of the evidence is 
against the claim of entitlement to an earlier effective date 
for a 10 percent evaluation for patellofemoral syndrome of 
the right knee.  


ORDER

An earlier effective for a 10 percent evaluation for 
patellofemoral syndrome of the right knee is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In -the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

